DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
15.	A method of determining sequences of polynucleotides, the method comprising:
providing a nanopore array comprising (a) a first side and a second side, (b) a solid phase membrane and an opaque layer co-extensive therewith, and (c) a plurality of apertures, the solid phase membrane separating a first chamber on the first side of the nanopore array and a second chamber on the second side of the nanopore array, wherein each aperture provides fluid communication between the first chamber and the second chamber and has a signal generation region and wherein the opaque layer substantially prevents light from passing through the nanopore array;
translocating polynucleotides from the first chamber to the second chamber through the apertures, wherein
(i)    each polynucleotide comprises a polynucleotide strand in which different kinds of nucleotides of the polynucleotide strand are labeled with different fluorescent labels that generate distinguishable fluorescent signals,

(iii)    the fluorescent labels of each polynucleotide strand are mutually self-quenching, such that fluorescent signals from excited mutually self-quenching labels are quenched when the labels are outside of the signal generation region; 
exciting with an excitation beam the fluorescent labels of the polynucleotide strands as they translocate through the signal generation regions of the apertures, wherein the excitation beam is directed to said nanopore array through said second chamber so that said metal layer substantially prevents excitation of optical labels in said first chamber;
detecting fluorescent signals from the fluorescent labels in the signal generation regions to determine the characteristics of the [polymers] polynucleotide strands; and
determining a sequence of nucleotides of the polynucleotide strands from the fluorescent signals detected at the signal generation region of each aperture.
Allowable Subject Matter
Claims 15 – 18 and 24 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the cited prior art neither teaches nor fairly suggests a method of determining sequences of polynucleotides, the method comprising:
providing a nanopore array comprising (a) a first side and a second side, (b) a solid phase membrane and an opaque layer co-extensive therewith, and (c) a plurality of apertures, the solid phase membrane separating a first chamber on the first side of the nanopore array and a second chamber on the second side of the nanopore array, wherein each aperture provides fluid communication between the first chamber and the second chamber and has a signal generation 
translocating polynucleotides from the first chamber to the second chamber through the apertures, wherein
(i)    each polynucleotide comprises a polynucleotide strand in which different kinds of nucleotides of the polynucleotide strand are labeled with different fluorescent labels that generate distinguishable fluorescent signals,
(ii)    each of said apertures constrains nucleotides of each said polynucleotide strand to move single file through the signal generation region of each aperture; and
(iii)    the fluorescent labels of each polynucleotide strand are mutually self-quenching, such that fluorescent signals from excited mutually self-quenching labels are quenched when the labels are outside of the signal generation region; 
exciting with an excitation beam the fluorescent labels of the polynucleotide strands as they translocate through the signal generation regions of the apertures, wherein the excitation beam is directed to said nanopore array through said second chamber so that said metal layer substantially prevents excitation of optical labels in said first chamber;
detecting fluorescent signals from the fluorescent labels in the signal generation regions to determine the characteristics of the polynucleotide strands; and
determining a sequence of nucleotides of the polynucleotide strands from the fluorescent signals detected at the signal generation region of each aperture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES

Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797